Case 2:18-cv-00245-JRG Document 281 Filed 10/27/19 Page 1 of 3 PageID #: 29652



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                      )
ASSOCIATION                                     )
a Texas reciprocal inter-insurance exchange,    )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )   Civil Action No. 2:18-CV-245 (JRG)
                                                )
WELLS FARGO BANK, N.A.,                         )   JURY TRIAL DEMANDED
a national banking association,                 )
                                                )
                Defendant.                      )


        PLAINTIFF’S SECOND AMENDED DISCLOSURE NARROWING CLAIMS
                          FOR PURPOSES OF TRIAL

        Plaintiff United Services Automobile Association (“USAA”) hereby provides this second

amended disclosure narrowing the number of claims to be presented at trial. The claims that have

been asserted in this case but are not within the narrowed list below remain asserted against

Defendant because they represent distinct inventions for purposes of infringement, damages and

trial. As a result, USAA reserves its due process right to present the asserted claims that are not

within the list below in a separate trial.

        Moreover, USAA is narrowing claims based on an analysis of documents and information

produced to date that describe or discuss aspects of the accused infringing products designed,

manufactured, imported, and offered for sale by Defendant. As a result, USAA reserves the right to

amend its identification of claims based on additional information obtained through discovery or

otherwise.




                                                 -1-
Case 2:18-cv-00245-JRG Document 281 Filed 10/27/19 Page 2 of 3 PageID #: 29653



         This disclosure is made solely for the purpose of this action. This disclosure is subject to all

objections as to competence, relevance, materiality, propriety, and admissibility and to any and all

other objections on any grounds that would require the exclusion of statements contained herein if

such disclosure were asked of, or statements contained herein were made by, a witness present and

testifying in court, all of which objections and grounds are expressly reserved and may be interposed

at the time of trial.

           The selected claims for trial are as follows:

  patent                Claim                                                   # of claims

  '571                  1-6, 9, 12-13                                           9

  ‘090                  1-7, 10                                                 8

  Total                                                                         17



                                                Respectfully submitted,


                                                /s/ Robert Christopher Bunt
                                                Robert Christopher Bunt
                                                Texas State Bar No. 00787165
                                                Charles Ainsworth
                                                Texas Bar No. 00783521
                                                PARKER, BUNT & AINSWORTH, PC
                                                100 E. Ferguson, Suite 418
                                                Tyler, Texas 75702
                                                (903) 531-3535
                                                rcbunt@pbatyler.com
                                                charley@pbatyler.com

                                                Jason Sheasby (CA #205455), PHV
                                                Anthony Rowles (CA #301209), PHV
                                                Andrew J. Strabone (CA # 301659), PHV
                                                Benjamin Monnin (CA# 325381), PHV
                                                IRELL & MANELLA
                                                1800 Avenue of the Stars, Suite 900
                                                Los Angeles, CA 90067-4276
                                                310-203-7096


                                                     -2-
Case 2:18-cv-00245-JRG Document 281 Filed 10/27/19 Page 3 of 3 PageID #: 29654



                                              310-203-7199 – facsimile
                                              jsheasby@irell.com
                                              trowles@irell.com
                                              astrabone@irell.com
                                              bmonnin@irell.com

                                              Lisa Glasser (CA # 223406), PHV
                                              IRELL & MANELLA
                                              840 Newport Center Dr., Suite 400
                                              Newport Beach, CA 92660
                                              949-760-0991
                                              949-760-5200
                                              lgasser@irell.com

                                              Attorneys for Plaintiff United Services
                                              Automobile Association (USAA)

                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 27, 2019, a true and correct copy of the foregoing was

served to all counsel of record via CM/ECF.

                                              /s/ Robert Christopher Bunt
                                              ROBERT CHRISTOPHER BUNT




                                                 -3-
